DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17 (last two lines) “a cover enclosing the stator such that the coolant is in direct contact with the cantilever stator” should be changed to -- a bucket enclosing the stator such that the coolant is in direct contact with the cantilever stator -- since claims 21-23 recite “bucket” and both the cover and bucket refer to the bucket cover 102 (specification, pg 3, last paragraph). Also it is suggested to change bucket to bucket cover as recited in the specification for claims 17, 21-23 and 28. Examiner will interpret the cover as the bucket of claims 21-23.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 17-21, 24, 28-29 and 31-33 are rejected as being unpatentable over Kanda et al. (US20130136633, “Kanda”) in view of Asao et al. (US20130187517, "Asao") and Brandt (US5250863, “Brandt”).
Re claim 17, Kanda discloses an electric motor comprising:
a housing 15 (figs 1-2, para [0020]) having a first rotor bearing 11 (figs 1-2, para [0020]) and a stator support surface (figs 1-2 & below);
a cantilever stator 5 (figs 1-2) that includes a lamination stack 9 (figs 1-2, para [0021]), a first side of the lamination stack 9 (figs 1-2 & below) abutting the stator support surface (figs 1-2 & below, para [0020] & [0030]) and a second side of the lamination stack 9 (figs 1-2 & below) abutting a stator endbell 17 (figs 1-2 & below, para [0020]) that has a second rotor bearing 12 (figs 1-2, para [0020]) 
a plurality of tie rods 21 (figs 1-2, para [0020] & [0030]) connecting the cantilever stator 5 to the stator endbell 17 to the housing 15 (figs 1-2, para [0020] & [0030]);
a rotor 6 (figs 1-2) disposed in the cantilever stator 5 (figs 1-2, para [0020]), the rotor 6 held in position by the first and second rotor bearings 11,12 (figs 1 -2, para [0020]); and
a cover (as best understood by examiner a bucket) enclosing the stator 5 (figs 1-2, includes 24 & 25).

    PNG
    media_image1.png
    495
    801
    media_image1.png
    Greyscale

Kanda discloses claim 17 except for: 
a first alignment pin aligning the housing and the cantilever stator to each other; 
a second alignment pin aligning the cantilever stator and the stator endbell to each other; and
a cooling system connected to the housing, wherein the cooling system is configured to circulate coolant around an outer surface of the cantilever stator and within the cover enclosing the stator such that the coolant is in direct contact with the cantilever stator.
Asao discloses a first alignment pin 31 (fig 2a, para [0031]-[0034]) aligning the housing 6 (fig 6) and the cantilever stator 24 (fig 1) to each other (para [0032]), and a second alignment pin 31 (fig 2a, para [0031]-[0034]) aligning the cantilever stator 24 and the stator endbell 7 (fig 1) to each other (para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing, cantilever stator and stator endbell of Kanda so a first alignment pin aligning the housing and the cantilever stator to each other; and a second alignment pin aligning the cantilever stator and the stator 
Brandt discloses a cooling system (fig 1, col 2, lns 42-54) connected to the housing 1 (fig 1, col 2, lns 44-50), wherein the cooling system is configured to circulate coolant around an outer surface of the stator 2 (fig 1, col 2, lns 42-45) and within the cover 3 enclosing the stator 2 (fig 1, col 2, lns 45-54) such that the coolant is in direct contact with the stator 2 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cantilever stator electric motor of Kanda in view of Asao to include a cooling system connected to the housing, wherein the cooling system is configured to circulate coolant around an outer surface of the cantilever stator and within the cover enclosing the stator such that the coolant is in direct contact with the cantilever stator, as disclosed by Brandt for a stator, in order to improve motor performance by cooling the motor. 
Re claim 18, Kanda in view of Asao and Brandt disclose claim 17 as discussed above. Kanda is silent with respect to the first alignment pin comprises: a first end extending into the first side of the lamination stack; and a second end extending into a corresponding opening of the stator support surface.
Asao discloses the first alignment pin 31 comprises: a first end extending into the first side of the lamination stack (fig 2a, para [0030] & [0032]); and a second end extending into a corresponding opening of the stator support surface (fig 1, surface of 6, para [0032).

Re claim 19, Kanda in view of Asao and Brandt disclose claim 18 as discussed above. Kanda is silent with respect to the first end of the first alignment pin extends into a hole that is stamped into at least an outer lamination of the lamination stack.
Asao discloses the first end of the first alignment pin 31 extends into a hole 30 that is stamped into at least an outer lamination of the lamination stack 24 (para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first end of the first alignment pin of Kanda in view of Asao and Brandt to extend into a hole that is stamped into at least an outer lamination of the lamination stack, as disclosed by Asao, in order to prevent the stator from moving in the circumferential direction, as taught by Asao (para [0034]).
Re claim 20, Kanda in view of Asao and Brandt disclose claim 17 as discussed above. Kanda further discloses the tie rods 21 pass through openings in the stator endbell 17 (figs 1 -2, para [0020] & [0030]), extend along the outer surface of the cantilever stator 5 (figs 1-2, para [0030], in that 21 are near the outer surface and extend in the same direction of the outer surface), and are attached to the housing 15 at the stator support surface (figs 1 -2 & above for claim 17).
Re claim 21, Kanda in view of Asao and Brandt disclose claim 17 as discussed above. Kanda further discloses a bucket (figs 1-2, includes 24 & 25) that covers the stator endbell 17, tie rods 21, and the cantilever stator 5 (figs 1-2), wherein the bucket is attached to the housing 15 (figs 1 -2, para [0030]). 
Re claim 24, Kanda in view of Asao and Brandt disclose claim 21 as discussed above. Kanda further discloses the bucket is configured to react torque generated by the electric motor (para [0030], reacts by vibration when motor is running, since bucket is attached to 15 which is attached to motor).
Re claim 28, Kanda discloses a method of assembling an electric motor, the method comprising: 
positioning a cantilever stator 5 and a housing 15 relative each other so that a first side of a lamination stack 9 (figs 1-2 & above for claim 17, para [0021]) of the cantilever stator 5 abuts a stator support surface (figs 1 -2 & above for claim 17) on the housing 15 (figs 1-2 & below, para [0020] & [0030]);
placing a rotor 6 (figs 1 -2) within the cantilever stator 5 (figs 1 -2, para [0020]) so that the rotor 6 is held by at least a first rotor bearing 11 in the housing 15 (figs 1-2, para [0020]);
placing a stator endbell 17 (figs 1-2, para [0020]) against a second side of the lamination stack (figs 1-2 & above for claim 17), the rotor 6 being held by at least a second rotor bearing 12 (figs 1-2, para [0020]) on the stator endbell 17 (figs 1-2, para [0020]); and

a cover enclosing the stator 5 (figs 1-2, includes 24 & 25).
Kanda discloses claim 28 except for: 
aligning the cantilever stator and the housing to each other using a first alignment pin;
aligning the cantilever stator and the stator endbell to each other using a second alignment pin; and
circulating coolant around an outer surface of the cantilever stator and within the cover enclosing the stator such that the coolant is in direct contact with the cantilever stator.
Asao discloses aligning the cantilever stator 24 and the housing 6 (fig 6) to each other (para [0032]) using a first alignment pin 31 (fig 2a, para [0031]-[0034]); and
aligning the cantilever stator 24 (fig 1) and the stator endbell 7 (fig 1) to each other (para [0032]) using a second alignment pin 31 (fig 2a, para [0031]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble the housing, cantilever stator and stator endbell of Kanda by aligning the cantilever stator and the housing to each other using a first alignment pin; and aligning the cantilever stator and the stator endbell to each other using a second alignment pin, as disclosed by Asao, in order to prevent the stator from moving in the circumferential direction, as taught by Asao (para [0034]).
Brandt discloses circulating coolant around an outer surface of the stator 2 (fig 1, col 2, lns 42-45) and within the cover 3 enclosing the stator (fig 1, col 2, lns 45-54) such that the coolant is in direct contact with the stator 2 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cantilever stator electric motor of Kanda in view of Asao to circulate coolant around an outer surface of the cantilever stator and within the cover enclosing the stator such that the coolant is in direct contact with the cantilever stator, as disclosed by Brandt for a stator, in order to improve motor performance by cooling the motor. 
Re claim 29, Kanda in view of Asao and Brandt disclose claim 28 as discussed above. Kanda is silent with respect to aligning the cantilever stator and the housing to each other comprises matching the first alignment pin to a corresponding hole formed in the lamination stack.
Asao further discloses aligning the stator and the housing to each other comprises matching the first alignment pin 31 to a corresponding hole 30 formed in the lamination stack 24 (fig 2a, para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure aligning the stator and the housing of Kanda in view of Asao and Brandt to each other to comprise matching the first alignment pin to a corresponding hole formed in the lamination stack, as disclosed by Asao for a stator, in order to prevent the stator from moving in the circumferential direction, as taught by Asao (para [0034]).
Re claim 31, Kanda in view of Asao and Brandt disclose claim 28 as discussed above. Kanda further discloses attaching the stator endbell 17 to the housing 15 comprises: 
passing the tie rods 21 through openings in the stator endbell 17 (figs 1-2, para [0020] & [0030]) such that the tie rods 21 extend along an outer surface of the cantilever stator 5 (figs 1-2, para [0030], in that 21 are near the outer surface and extend in the same direction of the outer surface), and 
attaching the tie rods 21 to the housing at the stator support surface (figs 1-2 & above for claim 1). 
Re claim 32, Kanda in view of Asao and Brandt disclose claim 18 as discussed above. Kanda is silent with respect to the second alignment pin comprises: a first end extending into the second side of the lamination stack; and a second end extending into a corresponding opening on a surface of the stator endbell.
Asao discloses the second alignment pin 31 comprises: a first end extending into the second side of the lamination stack (fig 2a, para [0030] & [0032]); and a second end extending into a corresponding opening on a surface of the stator endbell 7 (fig 1, surface of 7, para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second alignment pin of Kanda in view of Asao and Brandt to comprise: a first end extending into the second side of the lamination stack; and a second end extending into a corresponding opening on a surface of the stator endbell, as disclosed by Asao, in order to prevent the stator from moving in the circumferential direction, as taught by Asao (para [0034]).
Re claim 33, Kanda in view of Asao and Brandt disclose claim 28 as discussed above. Kanda is silent with respect to wherein aligning the cantilever stator and the stator endbell to each other comprises matching the second alignment pin to a corresponding hole formed in the lamination stack.
Asao discloses aligning the stator and the stator endbell 7 to each other comprises matching the second alignment pin 31 to a corresponding hole 30 formed in the lamination stack 24 (fig 2a, para [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure aligning the stator and the stator endbell of Kanda in view of Asao and Brandt to each other to comprise matching the second alignment pin to a corresponding hole formed in the lamination stack, as disclosed by Asao for a stator, in order to prevent the stator from moving in the circumferential direction, as taught by Asao (para [0034]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Asao and Brandt and in further view of Ley et al. (US20140271280, "Ley") and Hayashi et al. (US20140021831, “Hayashi”).
Re claims 22 and 23, Kanda in view of Asao and Brandt discloses claim 21 as discussed above. Kanda further discloses the bucket is essentially cylindrical (fig 1, para [0021] & [0029], implied by 8, 23 and stator core being cylindrical and bucket (24 & 25), 8 & stator core are attached to 23).
Kanda is silent with respect to: 
reinforcement struts on the bucket; and

Hayashi discloses providing reinforcement struts 51 (fig 3, para [0053]-[0054], struts 51 in fig 3 are formed in the same tapered way as 45 in fig 1) at fastening portions 11c to prevent deformation of the fastening portions 11c (para [0036]).
Ley discloses:
reinforcement struts on the casing 50 (figs 2, 4-5, & below); and
the casing 50 is essentially cylindrical (figs 2, 4-5, & below), and wherein the reinforcement struts comprise one or more pairs of crossing reinforcement struts on at least a bottom or a side surface of the casing 50 (figs 2, 4-5, & below, struts cross from bottom surface to 40; and struts cross from side surface to 40).

    PNG
    media_image2.png
    680
    979
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    584
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bucket of Kanda in view of Asao and Brandt to have reinforcement struts on the bucket; and the reinforcement struts comprise one or more pairs of crossing reinforcement struts on at least a bottom or a side surface of the bucket, as disclosed by Ley, in order to prevent the bucket from deformation, as taught by Hayashi (para [0036]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Asao and Brandt and in further view of Yamamoto et al. (US20050125987, “Yamamoto”)
Re claim 30, Kanda in view of Asao and Brandt disclose claim 28 as discussed above. Kanda is silent with respect to providing each laminate in the lamination stack 
Yamamoto discloses providing each core component 14 (fig 1) with an orifice that forms a channel 18 in the stator 12 (fig 1, para [0037]-[0038]) for holding the stator 12 during assembly and for holding the wire connection ring 19 (figs 1 & 3, para [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each laminate in the laminate stack of Kanda in view of Asao and Brandt with an orifice such that when the laminate stack is created, the orifices align to form a channel in the laminate stack, as disclosed by Yamamoto for core components, in order to aid in assembly of the stator and for holding a wire connection ring, as taught by Yamamoto  (para [0037]-[0038]). 

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. 
Applicant argues that one in the art would not combine Kanda and Brandt because it would result in a space between the stator 5 and the fixing member 8 that would eliminate the structure Kanda teaches as providing centering of the stator which suppresses noise and vibration (pg 6, 2nd para to pg 7, 1st para). Examiner disagrees.
Examiner is interpreting fixing member 8 as part of the stator 5, since the lamination stack 9 is made of divided cores held together by fixing member 8 (para [0021]). Therefore the coolant will circulate around the outer surface of the stator 5 st para).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834